Dismissed and Memorandum Opinion filed June 25, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00447-CR

                 PATRICK MAURICE DELEON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 338th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1343167

                 MEMORANDUM                     OPINION


      Appellant entered a guilty plea to assault of a family member causing bodily
injury.   The trial court deferred adjudicating guilt and placed appellant on
community supervision for a term of two years. Subsequently, the State moved to
adjudicate guilt. Appellant entered a plea of true to the motion. The trial court
adjudicated guilt and on April 18, 2013, sentenced appellant to confinement for
two years in the Institutional Division of the Texas Department of Criminal Justice
and assessed a $300.00 fine. Appellant filed a notice of appeal. We dismiss the
appeal.

      The record reflects appellant waived his right of appeal as part of his
agreement to plead true to the motion to adjudicate guilt. In exchange, the State
recommended appellant be sentenced to confinement for two years in the
Institutional Division of the Texas Department of Criminal Justice and fined
$300.00. Negotiated waivers of the right of appeal are valid if the defendant
waived the right of appeal knowing with certainty the punishment that would be
assessed. See Monreal v. State, 99 S.W.3d 615 (Tex.Crim.App. 2003). Appellant
was fully aware of the likely consequences when he waived his right to appeal and
was sentenced by the trial court in accordance with the States recommendation. See
Blanco v. State, 18 S.W.3d 218, 220 (Tex.Crim.App. 2000).

      Accordingly, we dismiss the appeal.



                                    PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2